This suit was brought by appellant against Y. F. Hopkins, as maker, and P. D. Rosenbaum, as indorser, of a promissory note indorsed to appellee. Upon a jury trial appellant recovered judgment against Rosenbaum alone for the amount of the note, interest, and attorney's fees, judgment being entered in favor of Hopkins, and he was discharged with his costs, from which judgment appellant has prosecuted this appeal, but has filed no brief in this court, the case having been submitted on the briefs for appellee alone.
An examination of the record failing to disclose any fundamental error, the judgment of the court below is in all things affirmed.
Affirmed.